Citation Nr: 0905542	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  05-35 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides in the Republic 
of Vietnam.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Sprague, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from 
January 1964 to December 1967.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Oakland, California.


FINDINGS OF FACT

1.  The Veteran had active service in the waters offshore of 
Vietnam; there is no evidence to indicate that he set foot 
inside the territorial boundaries of Vietnam at any point 
while he was on active duty and it is not contended 
otherwise.  

2.  There is no medical evidence of diabetes mellitus during 
service or for many years thereafter; there is no competent 
evidence of a nexus between the Veteran's diabetes and any 
incident of or finding recorded during service.  


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated during 
active service, nor may diabetes be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102. 3.159, 3.303, 
3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; (3) that the 
claimant is expected to provide.  While no longer required, 
in this instance VA asked the claimant to provide any 
evidence in his possession that pertains to the claim.  See 
38 C.F.R. § 3.159.  Such notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits is issued by the agency of original 
jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The veteran in this case received notification in 
November 2004, prior to the rating which is the subject of 
this appeal.  

VA has made all reasonable efforts to assist the Veteran in 
the development of his claim, has notified him of the 
information and evidence necessary to substantiate the claim, 
and has fully disclosed the government's duties to assist 
him.  In a November 2004 letter, the Veteran was notified of 
the information and evidence needed to substantiate and 
complete his claim.  The Veteran was specifically informed as 
to what evidence he was to provide and to what evidence VA 
would attempt to obtain on his behalf.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); see Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005); Mayfield v. Nicholson, 19 Vet. 
App. 103, 109-12 (2005) (Mayfield I) rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

With respect to the Dingess requirements, the Veteran was not 
notified of the evidence necessary to establish the 
disability rating and effective date of award should his 
claim be granted.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  To the extent that this deficiency raises a 
presumption of prejudice, such defect would not have operated 
to alter the outcome in the instant case where the 
preponderance of the evidence is against service connection.  
As the instant decision denies service connection for 
diabetes mellitus, any question regarding the assignment of a 
rating or effective date is moot.  The notice defect did not 
affect the essential fairness of the adjudication.  See 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(recognizing that "a demonstration that the outcome would 
not have been different in the absence of the error would 
demonstrate that there was no prejudice and thus, the 
presumption of prejudice is rebutted).  Furthermore, as the 
decision represents a denial of the benefit sought, any 
question as to Dingess requirement notice is moot.  See 
Dingess, supra.   

The Veteran has been provided the opportunity to respond to 
VA correspondence and over the course of the appeal has had 
multiple opportunities to submit and identify evidence.  
Furthermore, the Veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim by VA.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all relevant medical records identified by the 
Veteran.  The Board notes that a medical opinion has not been 
afforded with respect to the claim for service connection on 
a direct basis.  Under McLendon v. Nicholson, 20 Vet. App. 79 
(2006), VA is required to afford the veteran an examination  
when there is 1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  

In this case, there is no medical evidence of diabetes until 
many years after service separation and there is no competent 
evidence of record that suggests a nexus between the 
Veteran's diabetes and any incident of or finding recorded 
during service.  As explained in the analysis below, since 
the record does not show that the Veteran set foot in 
Vietnam, there is no presumption of exposure to herbicides.  
See Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. 
denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).
Under these circumstances, there is no duty to provide an 
examination or a medical opinion.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  
  
For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).

Legal Criteria-Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With a chronic disease shown 
as such in service, so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes. 38 C.F.R. § 3.303(b).  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support a claim of service connection.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Certain chronic diseases, including diabetes mellitus, may be 
presumed to have been incurred during service if they become 
disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Additionally, if a veteran served in the Republic of Vietnam 
during the Vietnam era, he or she shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service: Chloracne or other acneform 
disease consistent with chloracne; Type 2 Diabetes (emphasis 
added); Hodgkin's disease; chronic lympocytic leukemia (CLL), 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx or trachea); and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e).

Analysis

There is ample medical evidence of a current diagnosis of 
diabetes mellitus, type II.  However, a review of the service 
treatment records is negative for any findings relating to 
diabetes.  There is no post-service medical evidence of 
diabetes until 1998, well over 30 years after the Veteran's 
separation from service.  The gap of time of between the 
initial diagnosis of diabetes and service is, in itself, 
significant and it weighs against the appellant's claim.  See 
Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) 
(evidence of a prolonged period without medical complaint can 
be considered in service connection claims).  There is no 
medical evidence or competent opinion of a nexus between a 
current diagnosis of diabetes and any incident of service.  
The thrust of the Veteran's claim is that, since he had 
active duty in the waters offshore of Vietnam, it must be 
presumed that he was exposed to herbicides during that time 
and, as such, service connection for his diabetes is 
warranted on a presumption basis under 38 C.F.R. § 3.309(e)..  

The Veteran's service records do not indicate, nor has it 
ever been contended, that he served within the territorial 
boundaries of Vietnam.  He was awarded the Armed Forces 
Expeditionary Medal (Vietnam); however, the Veteran admits 
that this was solely due to service in the so-called "blue 
water" Navy offshore of Vietnam.  Regarding presumptive 
service connection, the Board must address the recent 
resolution of litigation of the Hass case.  See Haas v. 
Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom. Haas v. 
Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 
U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  Essentially, the 
U.S. Court of Appeals for the Federal Circuit has ruled that 
in order to qualify for presumptive service connection due to 
herbicide exposure, a veteran must have one of the disorders 
subject to the presumption, and must have set foot within the 
territorial boundaries of the Republic of Vietnam (emphasis 
added).  Service exclusively in the waters offshore, while 
potentially qualifying the Veteran for an award such as the 
Vietnam Service Medal, does not entitle the Veteran to 
presumptive service connection based upon alleged exposure to 
herbicides.  Id.  

The Board notes that the Veteran has submitted several 
internet articles which purport to show some linkage between 
herbicide contaminated seawater and desalinizing plants 
aboard ships which were used to supply sailors with drinking 
water at sea.  These studies do not indicate any specific 
participation of the Veteran (indeed, they relate to members 
of the Royal Australian Navy), and are not probative in 
establishing the Veteran's alleged exposure to herbicide or 
any linkage between current diabetes and service.  The Court 
of Appeals for Veterans' Claims has held that a medical 
article or treatise "can provide important support when 
combined with an opinion of a medical professional" if the 
medical article or treatise evidence discussed generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least "plausible 
causality" based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  Sacks v. West, 11 Vet. 
App. 314 (1998); see also Wallin v. West, 11 Vet. App. 509 
(1998) (medical treatise evidence discussed generic 
relationships with a degree of certainty to establish a 
plausible causality of nexus), and Mattern v. West, 12 Vet. 
App. 222, 228 (1999).  Here the cited study is generic in 
nature; it is not specific to the Veteran's alleged nexus 
between his diabetes and his claimed exposure to herbicides.  
As there is no medical evidence or opinion of a medical 
professional of record that suggests the contended exposure 
or nexus, the generic study is of no probative value.

The only evidence indicating that the Veteran was exposed to 
herbicides during his naval service and that his diabetes is 
linked to such alleged exposure comes from his own lay 
statements.  As a layman, he is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a 
layperson without the appropriate medical training and 
expertise is not competent to provide a probative opinion on 
a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder); Bostain v. West, 11 Vet. App. 124, 127 (1998) 
(citing Espiritu, supra).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").    

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the Veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  38 U.S.C.A. § 
5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 
1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt 
rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert v. Derwinski, 
1 Vet. App. 49, 55 (1990).










ORDER

Entitlement to service connection for diabetes mellitus, to 
include as a result of exposure to herbicides in the Republic 
of Vietnam is denied.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


